600 S.E.2d 466 (2004)
STATE of North Carolina
v.
Marlow Tyrone WILLIAMS.
No. 138A94-2.
Supreme Court of North Carolina.
June 24, 2004.
Marlow Tyrone Williams, Pro Se.
William P. Hart, Special Deputy Attorney General, Thomas J. Keith, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 17th day of May 2004 in this matter for a writ of certiorari to review the orders of the Superior Court, Forsyth County (93CRS2145 & 93CRS2482), the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 24th day of June 2004."